COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00098-CV


JOHN W. S.                                                          APPELLANT

                                         V.

VANESSA L. S., AND IN THE                                             APPELLEE
INTEREST OF A.S. AND M.S.


                                     ------------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 325-531238-13

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On July 22, 2014, we notified appellant in accordance with rule of appellate

procedure 42.3(c) that we would dismiss this appeal unless the $195 filing fee

was paid by August 1, 2014. See Tex. R. App. P. 42.3(c). Appellant has not

paid the $195 filing fee. See Tex. R. App. P. 5, 12.1(b).


      1
       See Tex. R. App. P. 47.4.
      Because appellant failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 16, 2013,2

we dismiss the appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: August 14, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2